Malone Jr., J.
To the extent that plaintiff challenges Supreme Court’s distribution of the bank accounts at issue, the record supports the court’s determination (see Fields v Fields, 15 NY3d 158, 170 [2010]; Unger-Matusik v Matusik, 276 AD2d 936, 937 [2000]). To the extent that plaintiff challenges that portion of the court’s order that denied reargument, we note that “no appeal lies from the denial of a motion to reargue” (Cheney v Cheney, 86 AD3d 833, 838 [2011] [internal quotation marks and citation omitted]; see Pryba v Pryba, 70 AD3d 1109, 1109 n [2010]).
Mercure, J.P., Lahtinen, Stein and Garry, JJ., concur. Ordered that the order is affirmed, without costs.